Title: To Benjamin Franklin from Wolfgang von Kempelen, 28 May 1783
From: Kempelen, Wolfgang von
To: Franklin, Benjamin


          
            Monsieur
            A Paris ce 28 Mai 783
          
          Si je ne vous ai averti plutot de mon retour de Versaille, et renouvellè ma priere
            d’assister a une representation de mon automate joueur d’échec, ce n’etoit que pour gagner encore quelques
            jours, qui m’etoient necessaires pour avancer une autre machine très interessante, que j’ai a l’ouvrage, et que je voudrois
            vous faire voir en même tems. Ayez donc Monsieur la bonté pour moi, de fixer le jour et
            l’heure, dans la quelle je pourrai avoir l’honneur de vous recevoir chez moi. Ma demeure
            est a l’hôtel d’Aligre rûe d’Orleans St Honorè. J’ai l’honneur d’être avec le Respect,
            et l’estime la plus parfaite Monsieur votre três humble et três obeissant Serviteur
          
            DE
              Kempel
          
         
          Addressed: a Monsieur / Monsieur
            Franklin / a Passy
          Notation: De Kempel Paris 28 May
            1783
        